NUMBER 13-18-00232-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


VELMA RUTH FLYNN AND PLAZA
CENTER, LLC,                                                               Appellants,

                                          v.

ZENIA MARROQUIN AND LITTLE
GREEN APPLES, INC.,                                                        Appellees.


                     On Appeal from the 92nd District Court
                          of Hidalgo County, Texas


                        ORDER ABATING APPEAL
            Before Justices Rodriguez, Contreras, and Benavides
                                 Per Curiam

      This cause is before the Court on a joint motion to abate the appeal to allow the

parties the opportunity to engage in settlement negotiations.       The Court, having

examined and fully considered the documents on file and the joint motion to abate, is of
the opinion that the joint motion to abate the appeal should be granted. The joint motion

to abate the appeal is GRANTED and this appeal is ordered ABATED until December 14,

2018.

        If a settlement is reached and finalized between the parties, either or both parties

shall inform this Court within three days of the case being settled and file a motion to

dismiss the appeal. If a settlement is not reached and finalized on or before December

14, 2018, this appeal shall be reinstated and appellees shall have 21 days from the date

of reinstatement to file their brief.

                                                         PER CURIAM


Delivered and filed this
the 31st day of October, 2018.




                                             2